DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 18, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1-16 and 20 has been withdrawn due to Applicant’s deletion of “units” in all claims in which the word “units” appeared, and due to Applicant’s amendments in claim 16 in the Amendment filed February 18, 2022.
All art rejections have been withdrawn because the cited art does not teach or suggest specifically medical tubing for administration of medical fluid by infusion having all structural and compositional limitations as claimed, including at least two layers (the inner and outer layers, where both are of the same polymeric material), where the inner layer includes a higher amount of a plasticizer than the outer layer such that the hardness of the outer layer has a hardness that is a value of at least about 5 greater than a hardness of the inner layer (where the units of the hardness values are presumed to be Shore A for the purposes of examination, note, however, that the claims do not currently require this [see 35 U.S.C. 112(b) rejection below]). 


NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-16 and 20, the recitation of “value” / “values” in all claims that recite “value” / “values”, without specifying what the units are, renders the claims indefinite because it is not clear what scope of differences in hardnesses is intended to be recited in claims 1-20. Note that claims 4 and 14 are included in the rejection because there is no connection between the Shore A units recited in claims 4 and 14, and the difference of the hardness values recited in claim 1 (in other words, the recitation of a Shore A value for one layer in claims 4 and 14 do not limit what the units are for the difference in hardness values recited in claim 1.

Claims 1-16 and 20 are rejected for the same reasons that claim 1 is rejected since claims 2-16 and 20 depend upon claim 1.

In response to Applicant’s argument that “persons of skill in the art would have no difficulty understanding that the claims refer to different values of hardness for the various 

It appears that Applicant is urging that the units of Shore A be imported into the claims in the interpretation of the claims: however, note that it is improper to import claim limitations from the specification. MPEP 2111.01 II (“IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION”):
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order)….
MPEP 2111.01 II.
The actual invention that Applicant intends to recite should therefore be recited in the claim language. Also note MPEP 2103 C (“[T]he name of the game is the claim.”). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782